Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Amendment filed April  22, 2022.  This Action is made Final. 
Claims 1-20 are pending in the case. Claims 1, 11 and 16 are independent claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,9-11, 12, 15, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EPPEL et al. (Hereinafter EPPEL) U.S. Patent Publication No. 2012/0256843 in view of Ding Qi et al. (hereinafter Ding) CN103407891 and further in view of Mehrgan (Hereinafter Mehrgan) U.S. Patent Publication No. 2013/0103236 and Boettcher (Hereinafter Boettcher) U.S. Patent Publication No. 2009/0058872.
In regard to independent claim 1, EPPEL teaches a processing device having a graphical user interface, the processing device comprising: 
a touch screen display; and a controller communicably coupled to the touch screen display, wherein the controller is operatively programmed to detect gesture commands entered by an operator through interaction with the touch screen display (see e.g. [0039-0040] FIGS. 1a and 1b which show an end and a forward facing view respectively of a rectangular display terminal 1 including screen unit 2 which includes touch sensitive screen 2a, control unit 3 with rectangular pad of push buttons 5 including, computer housing (not shown) [0044] cursor arrow controls 5d and [0047] rotary knob 6 for use in an agricultural machine); 
wherein: 
computer code implements a set of widgets such that at least one widget is normally viewable on the touch screen display (see e.g. [0019] screen is preferably split into a number of predetermined areas for the display/control of different machine operating or control parameters; see example control screens in FIGs 3a, 4-10 examples of screen layouts for information operating masks; see example operation screens in FIGs 12a-12t, and 13; see also [0049-0055] for examples of the application groups and associated functions), the set of widgets organized to include: 
a motion home screen position that displays at least one travel related widget ([0018] The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal); and a lift home screen position that displays at least one lift related widget (see e.g. para [19][49] - screen is preferably split into a number of predetermined areas for the display/control of different machine operating or control parameters; see example control screens in FIGs 3a, 4-10 examples of screen layouts for information operating masks; see example operation screens in FIGs 12a-12t, and 13; see also [0049-0055] for examples of the application groups and associated functions.  [0050] Information Operating Masks, [0051] Tractor Operation, [0053] identity operating parameters and current settings; see example control screens in FIGs 3a, 4-10 examples of screen layouts for information operating masks; see example operation screens in FIGs 12a-12t, and 13).
EPPEL does not expressly show wherein, when installed on an industrial vehicle: when a current operating state of a traction control module of the industrial vehicle indicates that a traction control is engaged, the controller causes the touch screen display to snap to the motion home screen position; and when a current operating state of a hydraulic module of the industrial vehicle indicates that forks are engaged in a lift operation on the industrial vehicle, the controller causes the touch screen display to snap to the lift home screen position.  However, EPPEL [0049] teaches splitting the display into four quadrants which can display up to four different application groups which control and monitor various parameters associated with the tractor; note particularly FIG 12a showing mph, thus having a specific layout when vehicle is in motion; interpreting “snaps” as changing to show the specific layout when necessary.  Further, EPPEL teaches when the industrial vehicle is operated, the display changes to at least one display that is relevant to the industrial vehicle operation (EPPEL [0049] teaches splitting the display into four quadrants which can display up to four different application groups which control and monitor various parameters associated with the tractor; note particularly FIG 12a showing mph, thus having a specific layout when vehicle is in motion; interpreting “snaps” as changing to show the specific layout when necessary; see additionally [0097] known procedure for displaying desired operating mask; and [0112] operator preferences can be stored.)  Furthermore, Ding expressly teaches a switching method of crane displaying page, and specifically reveals the following technical contents (see paragraphs [30]-[69] of the description): Step S11: judge whether the getting off of the crane has an action, if there is an action, go to step S12; if there is no action, go to step S13; Step S111: read the current alighting vehicle speed v; Step S112: determine whether the vehicle speed v is greater than 0, if yes, go to step S113; if not, go to step S114; Step S113: judge that there is an action to get off the vehicle; Step S114: judge that there is no action when getting off the vehicle; Step S12: switch the display to display the driving mode page; after receiving the corresponding control instruction, the display automatically switches to the driving mode page, where the driving mode page mainly displays driving-related information (corresponding to “a motion home screen position that displays at least one travel related widget; the controller causes the display to snap to the motion home screen position’); in the embodiment of the present invention, the scattered information related to driving is concentrated on the driving mode page for centralized display; therefore, when the vehicle is in the driving mode, you can fully understand all the driving-related information when the crane is in the driving mode by viewing the driving mode page, without the need for the operator to switch manually. It follows that Ding discloses when the vehicle is travelling, the controller causes the display to snap to the motion home screen position. Said technical feature plays the same role in Ding as it does in said claim, both for controlling the display to switch the page according to an operation state of the vehicle to facilitate the user’s operation.  Both Ding and EPPEL are directed to machine operation display methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Ding and EPPEL in front of them to modify the system of EPPEL to include the above feature.  The motivation to combine EPPEL and Ding comes from Ding.  Ding discloses the motivation to automatically switch display page according to the current machine operation so that user does not need to manually change the display (see e.g. para [30]-[69]).
EPPEL-Ding does not expressly show the remainder of the set of widgets are hidden from view on the touch screen display the operator can re-arrange the order of a selected widget within an array of the set of widgets; the operator navigates through the widgets in the array using the gesture commands.  However, Mehrgan expressly teaches that any smartphone or tablet can be used as the brain and control interface for a vehicle and allow user to control functions of a vehicle via the interface of a smartphone or tablet (see e.g. Abstract and para [4][6][11]).  The examiner notes that the above features are well-known for smartphone or tablet such as iPhone or iPad (see e.g. Boettcher Fig. 4A-4D – the motivation to use tablet is disclosed in Mehrgan). Both Mehrgan and EPPEL are directed to vehicle operation display methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Mehrgan and EPPEL in front of them to modify the system of EPPEL to include the above feature.  The motivation to combine EPPEL and Mehrgan comes from Mehrgan.  Mehrgan discloses the motivation replacing vehicle control screen with smartphone or tablet to save cost (see e.g. para [6]).
 
With respect to dependent claim 2, the modified EPPEL teaches 2. The processing device of claim 1, wherein: the touch screen display is implemented on a service component that is field replaceable; the controller is implemented on a main component; and the service component mounts to the main component (see e.g. [0040] control unit is detachable from the screen unit).
With respect to dependent claim 3, the modified EPPEL teaches  the touch screen display graphically displays: a widget space for displaying a select one of the set of widgets comprising a visual representation of a current state of an associated component of the industrial vehicle; and the controller is further operatively programmed to extract the current state of the associated component of the industrial vehicle by communicating with at least one electronic component across a vehicle network bus (EPPEL [0003] known to use display terminals in agricultural machinery which are capable of displaying various parameters associated with the machine).  
With respect to dependent claim 4, the modified EPPEL teaches the touch screen display further graphically displays: a menu selection section; and a docked status tray that graphically displays at least one icon, each icon representing a current state of a vehicle component; wherein the controller is further operatively programmed to periodically extract the current state of each vehicle component associated with an icon in the docked status tray by submitting a query across the vehicle network bus to at least one industrial vehicle electronic component  (EPPEL see e.g. FIGs 3 and 3a; see alternatively the screens of FIGs 12a-12t, and 13 and Ding para [30]-[69]. The motivation to combine Ding and EPPEL is discussed above).  
With respect to dependent claim 5, the modified EPPEL teaches the widget space displays the current state of at least one of battery charge, vehicle speed, or fork lift height (see e.g. EPPEL FIG 12a showing mph [0108] FIGS. 12a to 12e show flow diagrams using screen shots for operating vehicle).  

With respect to dependent claim 9, the modified EPPEL does not expressly show  a control area having a set of controls configured such that: a first swipe gesture command implemented on the touch screen display and operation of a first control in the set of controls designated as a right control both map to a first graphical user interface command; a second swipe gesture command implemented on the touch screen display and operation of a second control in the set of controls designated as a left control both map to a second graphical user interface command; and a select gesture command implemented on the touch screen display and 36Attorney Docket No. CRN 804 NA2 operation of a third control in the set of controls designated as a select control both map to a third graphical user interface command.  However, EPPEL-Ding-Mehrgan does teach “pressing” a displayed soft key on the touch screen to select (see e.g. [0063], [0066], [0067], [0074], [0090]) therefor “pressing” or “touching” the touch screen is reasonably interpreted as a “select” gesture on the touch screen. EPPEL further teaches “moving a finger” across the screen to control operation [0099]. Thus EPPEL is clearly capable of recognizing touch gestures which have a direction (up, down, left, right). PRYOR, combined at least for the reason above, further teaches [0508] A finger vector of touch can be used for control purposes. While clearly capable of providing directional touch gestures such as up, down, left, right, nonetheless, PRYOR does not explicitly describe the “finger vector of touch” as a “swipe gesture”. Furthermore, it is well-known in the art that iPhone or iPad user can swipe left or right to navigate to different pages that displays different set of icons/widgets.  Boettcher is cited to show this well-known feature (see e.g. Fig. 4A-4D).
With respect to dependent claim 10, the modified EPPEL teaches the first control is implemented as a first button assigned to the right control; the second control is implemented as a second button assigned to the left control; and the third control is implemented as a third button assigned to the select control (using the rotary knob 6 of EPPEL as to control movement instead of arrow buttons; mapped using technique of iPad or iPhone also see Boettcher para [29]- the motivation to use tablet is disclosed in Mehrgan).
Claim 11 is rejected for the similar reasons discussed above with respect to claim 1.
With respect to dependent claim 12, the modified EPPEL teaches  the touch screen display graphically displays: a widget space for displaying a select one of the set of widgets comprising a visual representation of at least one of battery charge, vehicle speed, or fork lift height (see e.g. EPPEL FIG 12a showing mph [0108] FIGS. 12a to 12e show flow diagrams using screen shots for operating vehicle); 37Attorney Docket No. CRN 804 NA2 a menu selection section; and a docked status tray that graphically displays at least one icon, each icon representing a current state of a vehicle component; wherein: the controller is further operatively programmed to periodically extract the current state of each vehicle component associated with an icon in the docked status tray by submitting a query across a vehicle network bus to at least one industrial vehicle electronic component (EPPEL see e.g. FIGs 3 and 3a; see alternatively the screens of FIGs 12a-12t, and 13 and Ding para [30]-[69]. The motivation to combine Ding and EPPEL is discussed above).  
Claim 15 is rejected for the similar reasons discussed above with respect to claim 9.
Claim 16 is rejected for the similar reasons discussed above with respect to claims 1 and 11.
Claim 17 is rejected for the similar reasons discussed above with respect to claims 1 and 12.
Claim 20 is rejected for the similar reasons discussed above with respect to claims 9 and 15.


Claims 6-8, 13, 14, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over EPPEL in view of Ding,  Mehrgan and further in view of MEDWIN et al. (Pub. No.: US 2009/0265059 A1).
With respect to dependent claim 6, EPPEL-Ding does not expressly show the controller is further operatively programmed to receive information from another component of the industrial vehicle, and interact with the touch screen display to cause the widget space to display the current state of at least one of: an environmental state; a task-based state reflecting a level of completion of a task; and a count of a frequency and/or duration of correct warehouse operational behavior events in-between incorrect behavior events.  However, MEDWIN which is generally directed to (abstract) An industrial vehicle has a controller connected to a plurality of sensors for accumulating information related to operation of the vehicle. The controller employs that information in governing further vehicle operation to reduce the likelihood of damage to the vehicle or a load being transported. The information also is analyzed to determine how efficiently the industrial vehicle and its operator are performing in relation to performance benchmarks for the vehicle and in comparison to other industrial vehicles. MEDWIN specifically teaches:
[0010] An industrial vehicle has a computerized controller that receives data from a plurality of sensors which monitor different operating parameters of the vehicle. The industrial vehicle has components that communicate wirelessly via a bidirectional warehouse communication system with a computer system at a facility, such as a warehouse or a factory, where the vehicle operates. This enables data regarding the operating parameters to be sent to the computer system and enables the industrial vehicle to receive data and commands from the computer system
[0034] FIG. 1, shows an industrial vehicle 10, specifically a lift truck; an external warehousing system is coupled to the industrial vehicle 10 connected to an internal vehicle controller 12 (FIG. 2) to provide bidirectional communications with a warehousing system;
[0041] In addition to providing control signals to the drive and lift control systems, the vehicle controller 12 furnishes data to a display 55 that presents information to the vehicle operator such as pallet statistics, vehicle operating parameters, where the display includes [0042] a touchscreen;
[0043] communication port 69 is connected to a wireless communication device 71 that has an antenna 75 for exchanging data with a communication system in the warehouse or factory in which the industrial vehicle 10 operates. The wireless communication device 71 includes a transceiver 73 for transmitting messages to and receiving messages from the warehouse communication system.
[0045] Referring again to FIG. 2, the vehicle controller 12 stores data regarding the operation of the industrial vehicle 10. That data can include number of hours in operation, battery state of charge, and fault codes encountered… Various speed parameters such as speed and acceleration of the vehicle and of the mast 33 can also be monitored; 
 [0046] vehicle operational data also can include an operator identifier; system can present operator checklists; data acquired from these checklists can be associated with the operator along with data related to that person's driving parameters.
[0050] Thus both warehouse computer system 104 and the warehouse management computer system 114 execute the same software for storing, analyzing and reporting the operating information for the industrial vehicles, noting that [0052] data stored includes [0059] Operating history (impacts, hour meters, fault codes, age), [0060] Use history (hour meters, fault codes, battery state-of-charge)
[0063-0064] the warehouse computer system 104 can collect operation data and also control vehicle operational parameters, such as speed and mast accelerations based on detected operating conditions, such as [0065] possible excessive wear [0066] preventing damage to fragile loads, or [0084] preventing unauthorized use of vehicle in restricted area by [0085,0089] notifying the operator of the vehicle and (if necessary) [0090] disabling the vehicle or limiting its operation and [0091] notifying the operator.
Note particularly, [0066] When the vehicle controller 12 sends a motion command to the lift motor control 23, the controller also commences executing a software load control routine 120 represented by the flowchart in FIG. 8 which also clearly suggests when the industrial vehicle is operated, the display snaps to at least one locked widget where the at least one locked widget is relevant to the industrial vehicle operation because the display is changed to one which is appropriate for the load control routine.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention, having the teachings of EPPEL-Ding and MEDWIN before them, to combine the method of EPPEL-Ding with the method of MEDWIN (using the display screens of EPPEL to provide the data described in MEDWIN [0046] vehicle operational data also can include an operator identifier; system can present operator checklists; data acquired from these checklists can be associated with the operator along with data related to that person's driving parameters).  

With respect to dependent claim 7, the modified EPPEL teaches the controller is further operatively programmed to receive information from another component of the industrial vehicle, and interact with the touch screen display to cause the widget space to be temporarily interrupted to display a message across a select one of: a lower portion of the widget space that is removed after a period of time; a single widget space that is removed after a period of time; or the entirety of all displayed widget spaces for a period of time (using the variously-configurable display screens of EPPEL to display the operator notification of MEDWIN; the specific positioning of the notification message being considered as merely a design element).  

With respect to dependent claim 8, the modified EPPEL teaches  the controller is further operatively programmed to receive information from another component of the industrial vehicle, and interact with the touch screen display to cause the widget space to be temporarily interrupted to display a message that is removed after a period of time; and the controller is operatively programmed to clear the displayed message (using the variously-configurable display screens of EPPEL to display the operator notification of MEDWIN; the specific positioning of the notification message being considered as merely a design element ) after any one of: the operator presses a designated area of the touch screen, a button in a vehicle operator control area, or a combination thereof; the message times out; the message is cleared to display a higher priority message; or the message is cleared to clear the touch screen display based upon a designated operating characteristic of the industrial vehicle (EPPEL [0106] For example, in FIG. 11a in the main Tractor Operation menu, parameters such as front and rear lifts, tyre pressure and headland management can be monitored and/or controlled through respective sub menus. In the Vario Guide menu, FIG. 11b, parameters relating to automatic steering (directional line, working width).  
Claim 13 is rejected for the similar reasons discussed above with respect to claim 6.
Claim 14 is rejected for the similar reasons discussed above with respect to claim 7.
Claim 18 is rejected for the similar reasons discussed above with respect to claims 6 and 13.
Claim 19 is rejected for the similar reasons discussed above with respect to claims 7 and 14.

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179